Appeal by defendant from a judgment of the Supreme Court, Kings County (Radin, J.), rendered August 1,1978, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Ortiz, 80 AD2d 837; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Damiani, Gibbons and Thompson, JJ., concur.